DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on March 07th, 2022 has been acknowledged.  By this amendment, claims 1, 5, 9, 11, 14, 16, 19, 22, and 24 have been amended, claim 25 has been cancelled, and claim 29 has been newly added.  Accordingly, claims 1-24 and 26-29 are pending in the present application in which claims 1, 11, 19, and 24 are in independent form.  Applicant’s amendment to claim 22 has obviated the claim objection indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-8, 10, 11, 14, 17-24, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2019/0221557), of record.
In re claim 1, Kim discloses a microelectronic device, comprising: a first die 1000 comprising a memory array region comprising: a stack structure comprising vertically alternating conductive structures 146 and insulative structures 132 (see paragraphs [0136], [0146], [0167] and figs. 17 and 23); vertically extending strings of memory cells within the stack structure (see paragraphs [0068], [0122], [0181] and figs. 17 and 23); and first bond pad structures 1792 vertically neighboring the vertically extending strings of memory cells (see paragraph [0174] and fig. 23); and a second die 200 attached to the first die 1000 (see paragraph [0170] and figs. 19 and 23), the second die 2000 comprising: a control logic region comprising control logic devices (PMOS and NMOS field effect transistors 2710) configured to effectuate at least a portion of control operations for the vertically extending string of memory cells (see paragraph [0170] and fig. 23); second bond pad structures 2792 in electrical communication with the first bond pad structures 1792 (see paragraph [0171] and fig. 23); and signal routing structures (2794 and adjacent bond pads 2792) located at an interface between the first die 1000 and the second die 200 (see paragraphs [0171], [0180]).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Particularly, Kim specifically discloses that the phrase “interconnection bonding pad” refers to a bonding pad that can be used to form an electrical signal interconnection path (see paragraphs [0168], [0180], [0186], [0195], [0203]), therefore, examiner tails to position that remaining pads 2792, 2794 of Kim function as signal routing structures since Kim specifically disclosed that these pads can function as bidirectional signal flow channels for control signals and sense signals, and the signal routing structures laterally neighboring the bond pad structures in a first lateral direction (see paragraphs [0171] and [0180] and marked-up version of fig. 23 below).

    PNG
    media_image1.png
    626
    799
    media_image1.png
    Greyscale

In the current embodiment, Kim is silent to wherein the signal routing structures laterally neighboring the second bond pad structures in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures in a second lateral direction.
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein the signal routing structures 826 laterally neighboring the second bond pad structures 824, 826 in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures 824, 826 in a second lateral direction (see paragraphs [0231]-[0237] and figs. 35-43).

    PNG
    media_image2.png
    453
    713
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment in order to enable wherein the signal routing structures laterally neighboring the second bond pad structures in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures in a second lateral direction in Kim to be formed because in doing so the layout of the signal routing structures with respect to the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Kim discloses wherein the signal routing structures 2794, 2792 contact a dielectric material 1760 of the first die 1000 (see paragraph [0174] and fig. 23).
In re claim 4, as applied to claim 1 above, Kim discloses wherein the signal routing structures 2794 contact additional signal routing structures 1780 of the first die (see paragraph [0175] and fig. 23).
In re claim 6, as applied to claim 1 above, Kim discloses wherein the second bond pad structures 2792 are located within lateral boundaries of the signal routing structures 2794 (see paragraph [0171] and fig. 23).
In re claim 7, as applied to claim 6 above, Kim discloses wherein the second bond pad structures 2792 are electrically isolated from the signal routing structures 2794 by a dielectric material 2760 (see paragraph [0171] and fig. 23).
In re claim 8, as applied to claim 1 above, Kim discloses wherein the second bond pad structures 2792 are located outside lateral boundaries of the signal routing structures 2794 (see paragraph [0171] and fig. 23).
In re claim 10, as applied to claim 1 above, Kim discloses wherein the second die 2000 comprises CMOS circuitry (see paragraph [0170] and fig. 23).
In re claim 11, Kim discloses a microelectronic device, comprising a first microelectronic device structure 1000 comprising a memory array region comprising vertically extending strings of memory cells within a stack structure comprising a vertically alternating sequence of conductive structures 146 and insulative structures 132 (see paragraphs [0136], [0146], [0167] and figs. 17 and 23); a second microelectronic device structure 200 comprising control logic circuitry comprising complementary metal oxide semiconductor circuitry (PMOS and NMOS 2710) (see paragraph [0170] and fig. 23); and a bond pad region at an interface between the first microelectronic device structure 1000 and the second microelectronic device structure 2000, the bond pad region comprising: first bond pad structures 1792 coupled to the first microelectronic device structure 1000; second bond pad structures 2792 coupled to the second microelectronic device structure 2000 and in contact with the first bond pad structures 1792 (see paragraphs [0171], [0174], [0180] and fig. 23); Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Particularly, Kim specifically discloses that the phrase “interconnection bonding pad” refers to a bonding pad that can be used to form an electrical signal interconnection path (see paragraphs [0168], [0180], [0186], [0195], [0203]), therefore, examiner tails to position that remaining pads 2792, 2794 function as signal routing structures since Kim specifically disclosed that these pads can function as bidirectional signal flow channels for control signals and sense signals, see paragraphs [0171] and [0180]).
In the current embodiment, Kim is silent to wherein signal routing structures comprising conductive lines in contact with at least the second microelectronic device structure and laterally neighboring the first bond pad structures and the second bond pad structures.
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein the signal routing structures 826 comprising conductive lines in contact with at least the second microelectronic device structure and laterally neighboring the first bond pad structures 1792 and the second bond pad structures 2792 (see paragraphs [0231]-[0237] and figs. 35-43).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment of Kim in order to enable wherein signal routing structures comprising conductive lines in contact with at least the second microelectronic device structure and laterally neighboring the first bond pad structures and the second bond pad structures to be formed because in doing so the layout of the signal routing structures with respect to the first bond pad structures and the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 14, as applied to claim 11 above, Kim discloses wherein the signal routing structures comprise: first signal routing structures comprising first conductive lines on a surface of the first microelectronic device structure; and second signal routing structures comprising second conductive lines on a surface of the second microelectronic device structure and in contact with the first signal routing structures (see paragraphs [0171], [0180] and fig. 23 and paragraphs [0231]-[0237] and figs. 35-43).
In re claim 17, as applied to claim 11 above, Kim discloses wherein the first microelectronic device structure 1000 comprises line contact structures 1780 in electrical communication with the vertically extending strings of memory cells, the line contact structures 1780 vertically interposed between the first bond pad structures 1792 and the vertically extending strings of memory cells (see paragraph [0175] and fig. 23).
In re claim 18, as applied to claim 11 above, Kim discloses wherein the first microelectronic device structure comprises a source structure 76 in electrical communication with the vertically extending strings of memory cells, the source structure 76 vertically interposed between the first bond pad structures and the vertically extending strings of memory cells (see paragraphs [0230] and figs. 18 and 23).
In re claim 19, Kim discloses a method of forming a microelectronic device, the method comprising: forming a first microelectronic device structure 1000 comprising a memory array region comprising a stack structure comprising vertically alternating conductive structures 146 and insulative structures 132 (see paragraphs [0136], [0146], [0167] and figs. 17 and 23); vertically extending strings of memory cells extending through the stack structure (see paragraphs [0068], [0122], [0181] and figs. 17 and 23); and first bond pad structures 1792 vertically displaced from the stack structure (see paragraph [0174] and fig. 23); forming a second microelectronic device structure 2000 comprising a control logic region (PMOS and NMOS 2710) configured to effectuate one or more control operations for the vertically extending string of memory cells (see paragraph [0170] and fig. 23); second bond pad structures 2792 vertically displaced from the control logic region (see paragraph [0171] and fig. 23); and signal routing structures (2794 and adjacent bond pads 2792) vertically displaced from the control logic region; and attaching the first microelectronic device structure 1000 to the second microelectronic device structure 2000 by coupling the first bond pad structures 1792 to the second bond pad structures 2792, the signal routing structures located at an interface between the first microelectronic device structure 1000 and the second microelectronic device structure 2000 (see paragraphs [0171], [0180]).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Particularly, Kim specifically discloses that the phrase “interconnection bonding pad” refers to a bonding pad that can be used to form an electrical signal interconnection path (see paragraphs [0168], [0180], [0186], [0195], [0203]), therefore, examiner tails to position that remaining pads 2792, 2794 function as signal routing structures since Kim specifically disclosed that these pads can function as bidirectional signal flow channels for control signals and sense signals, see paragraphs [0171] and [0180]).
In the current embodiment, Kim is silent to wherein the signal routing structures spaced from the second bond pad structures in a first lateral direction and extending beyond the second bond pad structures in a second lateral direction.
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein the signal routing structures 826 spaced from the second bond pad structures 824, 826 in a first lateral direction and extending beyond lateral the second bond pad structures 824, 826 in a second lateral direction (see paragraphs [0231]-[0237] and figs. 35-43).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment of Kim in order to enable wherein the signal routing structures spaced from the second bond pad structures in a first lateral direction and extending beyond the second bond pad structures in a second lateral direction in Kim to be formed because in doing so the layout of the signal routing structures with respect to the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 20, as applied to claim 19 above, Kim discloses wherein forming a first microelectronic device structure 1000 comprises forming the first microelectronic device structure to comprise additional signal routing structures 1780; and attaching the first microelectronic device structure 1000 to the second microelectronic device 2000 structure comprises coupling at least some of the signal routing structures to the additional signal routing structures 1780 (see paragraph [0230] and fig. 23).
In re claim 21, as applied to claim 19 above, Kim discloses wherein attaching the first microelectronic device structure 1000 to the second microelectronic device structure 2000 comprises placing the first bond pad structures 1792 and the second bond pad structures 2792 within lateral boundaries of the signal routing structures 2794, the first bond pad structures 1792 and the second bond pad structures 1792 electrically isolated from the signal routing structures by a dielectric material 1760, 2760 (see paragraphs [0170, [0174]) and fig. 23).
In re claim 22, as applied to claim 19 above, Kim discloses wherein attaching the first microelectronic device structure 1000 to the second microelectronic device structure 2000 comprises routing the signal routing structures between laterally neighboring first bond pad structures 1792 (see paragraph [0174] and fig. 23).
In re claim 23, as applied to claim 19 above, Kim discloses wherein attaching the first microelectronic device structure 1000 to the second microelectronic device structure 2000 comprises contacting a dielectric material 1760 of the first microelectronic device structure 1000 with the signal routing structures. 2794 (see paragraphs [0171], [0174] and fig. 23).
In re claim 24, Kim discloses an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and the output device (see paragraph [0228] and figs. 29 and 32); and a memory device operably coupled to the processor device and comprising a first microelectronic device structure 1000 comprising a stack structure comprising tiers each comprising a conductive structure 146 and an insulative structure 132 vertically neighboring the conductive structure (see paragraphs [0136], [0146], [0167] and figs. 17 and 23); vertically extending strings of memory cells within the stack structure see paragraphs [0068], [0122], [0181] and figs. 17 and 23); and first bond pad structures 1792 vertically displaced from the stack structure (see paragraph [0174] and fig. 23); and a second microelectronic device structure 2000 comprising a control logic region comprising CMOS circuitry (PMOS and NMOS 2710) (see paragraph [0170] and fig. 23); second bond pad structures 2792 coupled to the first bond pad structures 1792 (see paragraph [0171] and fig. 23); and signal routing structures (2794 and adjacent bond pads 2792) between the first microelectronic device structure 1000 and the second microelectronic device structure 2000 (see paragraphs [0171], [0180]).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Particularly, Kim specifically discloses that the phrase “interconnection bonding pad” refers to a bonding pad that can be used to form an electrical signal interconnection path (see paragraphs [0168], [0180], [0186], [0195], [0203]), therefore, examiner tails to position that remaining pads 2792, 2794 function as signal routing structures since Kim specifically disclosed that these pads can function as bidirectional signal flow channels for control signals and sense signals, see paragraphs [0171] and [0180]).
In the current embodiment, Kim is silent to wherein at least one first bond pad structure and at least one second bond pad structure located within lateral boundaries of at least one of the signal routing structures.
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein at least one first bond pad structure 1792 and at least one second bond pad structure 2792 located within lateral boundaries of at least one of the signal routing structures 826 (see paragraphs [0231]-[0237] and figs. 35-43).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment in order to enable wherein at least one first bond pad structure and at least one second bond pad structure located within lateral boundaries of at least one of the signal routing structures in Kim to be formed because in doing so the layout of the signal routing structures with respect to the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 26, as applied to claim 24, Kim discloses wherein at least some of the signal routing structures 2794 are in contact with a dielectric material 1760 of the first microelectronic device structure 1000 and at least others of the signal routing structures are in contact with additional signal routing structures of the first microelectronic device structure 1000 (see paragraph [0175] and fig. 23).
In re claim 28, as applied to claim 24, Kim discloses wherein the signal routing structures 2794 are vertically aligned with the second bond pad structures 2792 (see paragraph [0171] and fig. 23).
In re claim 29, as applied to claim 1, Kim discloses wherein the first die further comprises bit line structures 98 vertically overlying the vertically extending strings of memory cells, the bit lines structures farther from the second die than the vertically extending strings of memory cells (see paragraphs [0163], [0168], [0198], [0199], [0236], [0257] and figs. 17 and 23).
Claims 3, 5, 12, 13, 15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2019/0221557) in view of Vaidya et al. (U.S. Pub. 2019/0326198), both of record.
In re claim 3, as applied to claim 2 above, Kim is silent to wherein a pitch of the signal routing structures is less than a pitch of the second bond pad structures.
However, Vaidya discloses a microelectronic device, including, inter-alia, wherein a pitch of the signal routing structures (small pitch signal-routing) is less than a pitch of the second bond pad structures (see paragraph [0086]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaidya to enable a pitch of the signal routing structures is less than a pitch of the second bond pad structures in the microelectronic device of Kim to be formed because in doing so would provide high-density signal routing structures (see paragraph [0086] of Vaidya).  Additionally, it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures and the size of the pitch of the second bond pad structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 5, as applied to claim 4 above, Kim discloses wherein the signal routing structures comprise lines (see paragraph [0186] and fig. 23) but is silent to wherein a pitch of the signal routing structure is greater than or equal to a pitch of the second bond pad structures. 
However, Vaida discloses a microelectronic device, including, inter-alia, wherein the signal routing structures comprises lines and wherein size and pitches of the second bond pad structures vary dependent on the pitch requirement of the microelectronic device (see paragraph [0033]) 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the pitch of the second bond pad structures based on the teaching of Vaida so that a pitch of the signal routing structure to be greater than or equal to a pitch of the second bond pad structures in the microelectronic device of Kim since Vaida suggested that the second bond pad structures vary dependent on the pitch requirement of the microelectronic device. Additionally, it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures and the size of the pitch of the second bond pad structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 12, as applied to claim 11 above, Kim is silent to wherein a pitch of the first bond pad structures is within a range from about 0.5 µm to about 5.0 µm. 
However, Vaida discloses a microelectronic device including, inter-alia, wherein a pitch of the first bond pad structures is 100 microns or less (see paragraph [0078]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaida in order to control the pitch of the first bond pad structures so that a pitch of the first bond pad structures to be within a range from about 0.5 µm to about 5.0 µm in the microelectronic device of Kim to be obtain so as to obtain high density first bond pad structures since it is respectfully submitted that, the configuration regarding about the size of the pitch of the first bond pad structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 13, as applied to claim 11 above, Kim is silent to wherein a pitch of the signal routing structures is less than about 0.5 µm.
However, Vaida discloses a microelectronic device including, inter-alia, wherein a pitch of the signal routing structures is 100 microns or less (see paragraphs [0078], [0086])).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaida in order to control the pitch of the signal routing structures so that a pitch of the signal routing structures to be less than about 0.5 µm in the microelectronic device of Kim to be obtain so as to obtain high density signal routing structures since it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 15, as applied to claim 11 above, Kim in combination with Vaida discloses wherein the first bond pad structures are arranged in rows; and laterally extending portions of the signal routing structures extend between the rows (see paragraphs [0034]-[0035] and fig. 1C of Vaida).
In re claim 27, as applied to claim 26 above, Kim is silent to wherein a pitch of the at least some of the signal routing structures is less than a pitch of the at least others of the signal routing structures.
However, Vaida discloses a microelectronic device, including, inter-alia, wherein a pitch of the signal routing structures can be controlled to obtain high-density routing signal routing structures (see paragraph [0086]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaida in order to control the pitch of some of the signal routing structures so that a pitch of the at least some of the signal routing structures to be less than a pitch of the at least others of the signal routing structures in the microelectronic device of Kim in order to obtain high-density routing signal routing structures.  Additionally, it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed March 07th, 2022 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant contends that Kim does not appear to describe the limitation of “signal routing structures located at an interface between the first die and the second die, the signal routing structures laterally neighboring the second bond pad structures in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures in a second lateral direction”.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Kim discloses a microelectronic device, including, inter-alia, signal routing structures (2794 and adjacent bond pads 2792) located at an interface between the first die 1000 and the second die 200 (see paragraphs [0171], [0180]).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Particularly, Kim specifically discloses that the phrase “interconnection bonding pad” refers to a bonding pad that can be used to form an electrical signal interconnection path (see paragraphs [0168], [0180], [0186], [0195], [0203]), therefore, examiner tails to position that remaining pads 2792, 2794 function as signal routing structures since Kim specifically disclosed that these pads can function as bidirectional signal flow channels for control signals and sense signals, and the signal routing structures laterally neighboring the bond pad structures in a first lateral direction (see paragraphs [0171] and [0180] and marked-up version of fig. 23 below).

    PNG
    media_image1.png
    626
    799
    media_image1.png
    Greyscale

Although, in the current embodiment, Kim is silent to wherein the signal routing structures laterally neighboring the second bond pad structures in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures in a second lateral direction.
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein the signal routing structures 826 laterally neighboring the second bond pad structures 824, 826 in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures 824, 826 in a second lateral direction (see paragraphs [0231]-[0237] and figs. 35-43).

    PNG
    media_image2.png
    453
    713
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment in order to enable wherein the signal routing structures laterally neighboring the second bond pad structures in a first lateral direction and extending beyond lateral boundaries of the second bond pad structures in a second lateral direction to be formed because in doing so the layout of the signal routing structures with respect to the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
With respect to claim 4, Applicant contends that Kim does not teach or suggest the limitation of wherein the signal routing structure contact additional signal routing structures of the first die.  However, it is respectfully submitted that Applicant’s argument is not persuasive because as shown in (paragraph [0175] and fig. 23), Kim discloses that wherein the signal routing structures 2794 contact additional signal routing structures 1780 of the first die.  Note that, the signal routing structures electrically connected to other signal routing structures through contact via structures.
With respect to claim 6, Applicant contends that Kim does not teach or suggest wherein the second bond pad structures are located within lateral boundaries of the signal routing structures.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Kim discloses wherein the second bond pad structures 2792 are located within lateral boundaries of the signal routing structures 2794 (see paragraph [0171] and fig. 23).  Note that, as shown in fig. 23, second bond pad structures 2792 are located between additional signal routing structures that laterally surrounded the signal routing structures 2794.
With respect to claim 11, Applicant contends that Kim does not teach or suggest “signal routing structures comprising conductive lines in contact with at least the second microelectronic device structure and laterally neighboring the first bond pad structures and the second bond pad structures”.
In the current embodiment, Kim is silent to wherein signal routing structures comprising conductive lines in contact with at least the second microelectronic device structure and laterally neighboring the first bond pad structures and the second bond pad structures.
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein the signal routing structures 826 comprising conductive lines in contact with at least the second microelectronic device structure and laterally neighboring the first bond pad structures 1792 and the second bond pad structures 2792 (see paragraphs [0231]-[0237] and figs. 35-43).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment of Kim in order to enable wherein signal routing structures comprising conductive lines in contact with at least the second microelectronic device structure and laterally neighboring the first bond pad structures and the second bond pad structures to be formed because in doing so the layout of the signal routing structures with respect to the first bond pad structures and the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
With respect to claim 14, Applicant contends that Kim does not teach or suggest wherein the signal routing structures comprise first signal routing structures comprising first conductive liens on a surface of the first microelectronic device structure, and second signal routing structures comprising second conductive lines on a surface of the second microelectronic device structure and in contact with the first signal routing structures”.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Kim discloses wherein the signal routing structures comprise: first signal routing structures comprising first conductive lines on a surface of the first microelectronic device structure; and second signal routing structures comprising second conductive lines on a surface of the second microelectronic device structure and in contact with the first signal routing structures (see paragraphs [0171], [0180] and fig. 23 and  paragraphs [0231]-[0237] and figs. 35-43).  Note that, Kim discloses that the first signal routing structures comprises lines 826 and that the first signal routing structures are in electrically contact to the second signal routing structures that comprises lines via the metal via contact.
With respect to claim 19, Applicant contends that Kim does not teach or suggest the signal routing structures spaced from the second bond pad structures in a first lateral direction and extending beyond the second bond pad structures in a second lateral direction.
In the current embodiment, Kim is silent to wherein the signal routing structures spaced from the second bond pad structures in a first lateral direction and extending beyond the second bond pad structures in a second lateral direction
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein the signal routing structures 826 spaced from the second bond pad structures 824, 826 in a first lateral direction and extending beyond lateral the second bond pad structures 824, 826 in a second lateral direction (see paragraphs [0231]-[0237] and figs. 35-43).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment of Kim in order to enable wherein the signal routing structures spaced from the second bond pad structures in a first lateral direction and extending beyond the second bond pad structures in a second lateral direction in Kim to be formed because in doing so the layout of the signal routing structures with respect to the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
With respect to claim 21, Applicant contend that Kim does not teach or suggest wherein attaching the first microelectronic device structure to the second microelectronic device structure comprises placing the first bond pad structures and the second bond pad structures within lateral boundaries of the signal routing structures, the first bond pad structures and the second bond pad structures electrically isolated from the signal routing structures by a dielectric material.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Kim discloses wherein attaching the first microelectronic device structure 1000 to the second microelectronic device structure 2000 comprises placing the first bond pad structures 1792 and the second bond pad structures 2792 within lateral boundaries of the signal routing structures 2794, the first bond pad structures 1792 and the second bond pad structures 1792 electrically isolated from the signal routing structures by a dielectric material 1760, 2760 (see paragraphs [0170, [0174]) and fig. 23).  Note that, as shown in fig. 23, the first bond pad structures 1792 and the second bond pad structures 2792 are electrically bonded together and surrounded by other signal routing structures.
With respect to claim 24, applicant contends that Kim does not teach or suggest signal routing structures between the first microelectronic device structure and the second microelectronic device structure, at least one first bond pad structure and at least one second bond pad structure located within lateral boundaries of at least one of the signal routing structures.
However, Kim disclose a microelectronic device including, inter-alia, signal routing structures (2794 and adjacent bond pads 2792) between the first microelectronic device structure 1000 and the second microelectronic device structure 2000 (see paragraphs [0171], [0180]).  Notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Particularly, Kim specifically discloses that the phrase “interconnection bonding pad” refers to a bonding pad that can be used to form an electrical signal interconnection path (see paragraphs [0168], [0180], [0186], [0195], [0203]), therefore, examiner tails to position that remaining pads 2792, 2794 function as signal routing structures since Kim specifically disclosed that these pads can function as bidirectional signal flow channels for control signals and sense signals, see paragraphs [0171] and [0180]).
Although, in the current embodiment, Kim is silent to wherein at least one first bond pad structure and at least one second bond pad structure located within lateral boundaries of at least one of the signal routing structures.
However, Kim disclose in another embodiment as shown in (paragraph [0231] and figs. 34-39), wherein at least one first bond pad structure 1792 and at least one second bond pad structure 2792 located within lateral boundaries of at least one of the signal routing structures 826 (see paragraphs [0231]-[0237] and figs. 35-43).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching in another embodiment of Kim into the current embodiment in order to enable wherein at least one first bond pad structure and at least one second bond pad structure located within lateral boundaries of at least one of the signal routing structures in Kim to be formed because in doing so the layout of the signal routing structures with respect to the second bond pad structures would be beneficial in obtaining an ultra-high density storage devices using 3D memory stack structures (see paragraph [0003] of Kim).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
With respect to claim 3, Applicant contends that, Kim in combination does not teach or suggest wherein a pitch of the signal routing structures is less than a pitch of the second bond pad structures.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because although Kim is silent to wherein a pitch of the signal routing structures is less than a pitch of the second bond pad structures.
However, Vaidya discloses a microelectronic device, including, inter-alia, wherein a pitch of the signal routing structures (small pitch signal-routing) is less than a pitch of the second bond pad structures (see paragraph [0086]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaidya to enable a pitch of the signal routing structures is less than a pitch of the second bond pad structures in the microelectronic device of Kim to be formed because in doing so would provide high-density signal routing structures (see paragraph [0086] of Vaidya).  Additionally, it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures and the size of the pitch of the second bond pad structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 5, Applicant contends that wherein the signal routing structures comprises lines, and a pitch of the signal routing structures is greater than or equal to a pitch of the second bond pad structures.
It is respectfully submitted that Applicant’s argument is not persuasive because although Kim discloses wherein the signal routing structures comprise lines (see paragraph [0186] and fig. 23) but is silent to wherein a pitch of the signal routing structure is greater than or equal to a pitch of the second bond pad structures. 
However, Vaida discloses a microelectronic device, including, inter-alia, wherein the signal routing structures comprises lines and wherein size and pitches of the second bond pad structures vary dependent on the pitch requirement of the microelectronic device (see paragraph [0033]) 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the pitch of the second bond pad structures based on the teaching of Vaida so that a pitch of the signal routing structure to be greater than or equal to a pitch of the second bond pad structures in the microelectronic device of Kim since Vaida suggested that the second bond pad structures vary dependent on the pitch requirement of the microelectronic device. Additionally, it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures and the size of the pitch of the second bond pad structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 12, Applicant contends that Kim and Vaidya in combination does not teach or suggest wherein a pitch of the first bond pad structures is within a range from about 0.5 µm to about 5.0 µm.
However, it is respectfully submitted that Applicant’s argument is not persuasive because although, Kim is silent to wherein a pitch of the first bond pad structures is within a range from about 0.5 µm to about 5.0 µm. 
However, Vaida discloses a microelectronic device including, inter-alia, wherein a pitch of the first bond pad structures is 100 microns or less (see paragraph [0078]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaida in order to control the pitch of the first bond pad structures so that a pitch of the first bond pad structures to be within a range from about 0.5 µm to about 5.0 µm in the microelectronic device of Kim to be obtain so as to obtain high density first bond pad structures since it is respectfully submitted that, the configuration regarding about the size of the pitch of the first bond pad structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 13, Applicant contends that Kim does not teach or suggest wherein a pitch of the signal routing structures is less than about 0.5 µm.
It is respectfully submitted that Applicant’s argument is not persuasive because although Kim is silent to wherein a pitch of the signal routing structures is less than about 0.5 µm.
However, Vaida discloses a microelectronic device including, inter-alia, wherein a pitch of the signal routing structures is 100 microns or less (see paragraphs [0078], [0086])).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaida in order to control the pitch of the signal routing structures so that a pitch of the signal routing structures to be less than about 0.5 µm in the microelectronic device of Kim to be obtain so as to obtain high density signal routing structures since it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 27, Applicant contends that Kim does not teach or suggest wherein a pitch of the at least some of the signal routing structures is less than a pitch of the at least others of the signal routing structures.
However, it is respectfully submitted that Applicant’s argument is not persuasive because although, Kim is silent to wherein a pitch of the at least some of the signal routing structures is less than a pitch of the at least others of the signal routing structures.
However, Vaida discloses a microelectronic device, including, inter-alia, wherein a pitch of the signal routing structures can be controlled to obtain high-density routing signal routing structures (see paragraph [0086]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim reference with the technique as taught by Vaida in order to control the pitch of some of the signal routing structures so that a pitch of the at least some of the signal routing structures to be less than a pitch of the at least others of the signal routing structures in the microelectronic device of Kim in order to obtain high-density routing signal routing structures.  Additionally, it is respectfully submitted that, the configuration regarding about the size of the pitch of the signal routing structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claim 29, Applicant contends that Kim does not teach or suggest wherein the first die further comprises bit line structures vertically overlying the extending strings of memory cells, the bit line structures farther from the second die than the vertically extending strings of memory cells.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Kim discloses wherein the first die further comprises bit line structures 98 vertically overlying the vertically extending strings of memory cells, the bit lines structures farther from the second die than the vertically extending strings of memory cells (see paragraphs [0163], [0168], [0198], [0199], [0236], [0257] and figs. 17 and 23).
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kagawa et al.		U.S. Pub. 2016/0233264	Aug. 11, 2016.
Hosoda et al.			U.S. Patent 10,665,580	May 26, 2020.
Parekh et al.			U.S. Pub. 2021/0217730	Jul. 15, 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892